Citation Nr: 1729489	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-32 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for residuals of a left supraclavicular injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2014 decision, the Board denied this claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  By way of a May 2015 Order, the Clerk of the Court granted a Joint Motion for Remand (JMR).  The JMR vacated the August 2014 decision and remanded the matter for action consistent with the terms of the JMR.

In a September 2015 decision, the Board remanded the appeal for, inter alia, a new VA examination.  In August 2016, the Board remanded the appeal once more because the post-remand development did not comply with the prior remand directives.  Upon review of the claims file, the Board finds that there has now been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, the rating for the Veteran's residuals of a left supraclavicular injury was increased from noncompensable to 10 percent disabling; this rating is in effect for the entire claim period.  See March 2016 rating decision.  As the benefit awarded was less than the maximum benefit allowed under VA law and regulations, the claim for an increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).


FINDING OF FACT

For the entire appeal period, the Veteran's residuals of a left supraclavicular injury has manifested in flare-ups that cause motion to be limited to at or below the shoulder level, but above 25 degrees from the side.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a left supraclavicular injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.40-4.71, 4.71a, Diagnostic Code 5299-5019 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Higher Rating for the Left Shoulder

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's residuals of a left supraclavicular injury (left shoulder disability) is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5019.  The hyphenated rating shows that the disability is rated analogous to DC 5019 for bursitis.  See 38 C.F.R. §§ 4.20, 4.27 (unlisted disabilities rated by analogy are coded first by the numbers of the most closely related body part and then "99").  

Upon review of the rating schedule, the Board finds this code to be appropriate to rate the Veteran's disability.  The Veteran's disability affects his left shoulder and primarily manifests in pain and limitation of motion.  According to an October 2009 imaging study, the nature of the disability is that there is acromioclavicular (AC) joint edema with subacromial fluid.  These findings are consistent with bursitis.  See Dorland's Illustrated Medical Dictionary 262 (32nd ed. 2012) (defining a "bursa" as "a sac or saclike cavity filled with a viscid fluid and situated at places in the tissues at which friction would otherwise develop.").  The particular code, DC 5019, also allows for adequate evaluation of this disability as it is based upon limitation of motion and applicable to any of the joints, which in this case is the shoulder.

The Board notes that DCs 5200-5203 specifically pertain to musculoskeletal disabilities of the shoulder and arm.  The Veteran's disability has not manifested in ankylosis, impairment of the humerus, or impairment of the scapula (as shown in the rating criteria); therefore, DCs 5200, 5202, and 5203 are not for application.

Diseases rated under DC 5019 will be rated on limitation of motion of affected parts, as degenerative arthritis.  When limitation of motion is compensable under the appropriate code, then that rating should be assigned.  When limitation of motion is noncompensable under the appropriate code, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

DC 5201 pertains to limitation of motion of the shoulder.  The ratings under this code differ between the major and minor extremity.  According to examination reports, the Veteran is right handed; therefore, in evaluating his left shoulder disability the ratings for the minor extremity will be used.  38 C.F.R. § 4.69.  

Under DC 5201, a 20 percent rating is warranted where motion of the arm is limited to the shoulder level; a 20 percent rating is also warranted where motion of the arm is limited to midway between the shoulder and the side.  A 30 percent rating is warranted where motion of the arm is limited to 25 degrees from the side.

Normal range of motion of the arm is abduction and forward flexion from zero to 180 degrees each, and internal and external rotation zero to 90 degrees each.        See 38 C.F.R. § 4.71a, Plate I.  Both abduction and forward flexion are relevant to determining the range of motion in the affected shoulder, for the purpose of applying DC 5201.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).

The Veteran seeks an initial rating in excess of 10 percent for his left shoulder disability.  For the reasons that follow, the Board finds that a 20 percent rating is warranted for the entire appeal period.

During the appeal period, the range of motion of the left shoulder has been tested on four separate occasions.  A June 2008 VA examination report shows that forward flexion, abduction, internal rotation, and external rotation were recorded as normal.  There was no loss of motion on repetitive testing, and no objective evidence of painful motion in any of the four ranges of motion tested.  A June 2012 VA examination report shows that forward flexion and abduction were limited to 120 degrees, with objective evidence of painful motion beginning at 120 degrees as well.  Measurements for internal and external rotation were not recorded.  On repetition, forward flexion was unchanged and abduction actually showed an improvement to 125 degrees.  A December 2015 VA examination report shows forward flexion limited to 145 degrees, abduction limited to 135 degrees, external rotation limited to 75 degrees, and internal rotation limited to 65 degrees.  Pain was noted in all four ranges of motion.  An October 2016 VA examination report shows forward flexion limited to 90 degrees, abduction limited to 85 degrees, external rotation limited to 90 degrees, and internal rotation limited to 90 degrees.  There was no additional loss of motion on repetition, and pain was noted in all four ranges of motion.

Based on the objective range of motion measurements recorded at the June 2008, June 2012, and December 2015 VA examinations, the Veteran's left shoulder disability approximated a noncompensable degree of limitation of motion pursuant to DC 5201.  Based on the objective range of motion measurements recorded at the October 2016 VA examination, the Veteran's left shoulder disability approximated the criteria for a 20 percent rating.

The Board notes that the June 2012 and December 2015 VA examination reports were previously found to be inadequate for adjudicative purposes due to noncompliance with DeLuca.  Nonetheless, the Board finds that the information contained in those reports is otherwise accurate and suitable for consideration in the evaluation of the Veteran's disability.  See Monzingo, 26 Vet. App. at 107 ("[I]f the opinion is merely lacking in detail, then it may be given some weight based upon the amount of information and analysis it contains.").

As DC 5201 is predicated on range of motion measurements, it does not subsume the functional loss factors discussed in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 202.  The Board must consider whether those factors further limit the left shoulder's range of motion beyond the objective test results.  Id.  

The evidence shows that the Veteran's left shoulder experiences pain, painful motion, pain on weight-bearing or overhead use of the arm, stiffness, crepitus, deformity (winged left scapula with hand behind back), tenderness to palpation of the posterior aspect of the shoulder, and excess fatigability.  The June 2012 VA examination report shows muscle strength on forward flexion and abduction at 4/5 (active movement against some resistance), but it was recorded as normal on all other examinations.  

In terms of functional loss, the left shoulder becomes aggravated and manifests in pain with pulling, lifting, raising overhead, on weight-bearing, and when swinging the arm while walking.  The June 2008 VA examiner wrote that the disability has a moderate effect on chores and exercise and a severe effect on sports.  The October 2016 VA examiner wrote that the disability would impact the Veteran's ability to perform occupational tasks such as moderate to heavy load bearing activities with overhead use of the arm.  It has been noted that pain, limitation of motion, and excess fatigability all cause functional loss.

The Veteran has also reported to experiencing functional loss on repetitive use over time and on flare-ups.  The Board notes that flare-ups were not reported during the December 2015 VA examination; however, when the Veteran's medical history is reviewed in its entirety, to include all of his VA examinations, it is apparent that the Veteran has consistently experienced flare-ups throughout the entire appeal period.  See 38 C.F.R. § 4.2 (it is the responsibility of the rater to interpret examination reports in light of the entire medical history and reconcile various reports into a consistent disability picture). 

At the June 2008 VA examination, the Veteran reported that he experiences flare-ups of pain on a weekly basis.  During flare-ups, the pain is moderate, lasting from half an hour to four hours, and results in an additional 60 percent limitation of motion.  At the June 2012 VA examination, the Veteran reported experiencing flare-ups on a weekly basis depending on use of the arm.  He described flares as being 8/10 intensity lasting for a couple days.  At the December 2015 VA examination, the Veteran did not report flare-ups.  At the October 2016 VA examination, the Veteran reported flare-ups, worse in cold weather or with moderate to heavy physical use.  During flare-ups, pain would increase for several days.  He described that it feels like a pulled muscle and that it hurts to breath.  He reported that flare-ups occur every two months.

The Board finds that the October 2016 VA examination report is adequate for adjudicative purposes.  Therein, the examiner indicated that he was unable to state without mere speculation whether the DeLuca factors caused additional functional loss manifested in reduction in range of motion on repetitive use over time or on flare-ups because such a determination relies upon a subjective assessment.  When the examination report is read as a whole, it is apparent that the reason for this is that the Veteran was not observed during the examination under such conditions and because the Veteran did not relate a specific or estimated degree of lost motion when asked to describe his functional loss on repetitive use over time or on flare-ups.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (per curiam) (holding that statements on a medical examination report must not be read in isolation but in the context of the report "as a whole").  However, the examiner did indicate that the results of the examination were medically consistent with the Veteran's statements describing functional loss on repetitive use over time and on flare-ups.  Given the foregoing, the Board finds that the examination report is adequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (discussing adequacy of "mere speculation" opinions offered by medical examiners in the context of a claim for service connection).

A review of the four VA examination reports shows that the VA examiners either did not comment or could not comment without resorting to mere speculation on additional loss in range of motion caused by functional loss.  Nonetheless, at the June 2008 VA examination, the Veteran was able to estimate that he experiences an additional 60 percent limitation of motion.  The Board finds the Veteran's estimate to be credible and notes that he is competent to relate such a readily observable symptom.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Resolving all reasonable doubt in his favor, the Board will apply this additional 60 percent limitation of motion on flare-ups to the objective range of motion measurements recorded at each VA examination.  38 C.F.R. § 4.3.

Applying an additional 60 percent limitation of motion on flare-ups results in adjusted range of motion measurements for the June 2008 VA examination report of only 72 degrees forward flexion and abduction.  The adjusted range of motion measurements for the October 2016 VA examination results in only 36 degrees forward flexion and 34 degrees abduction.  The adjusted results of the June 2012 and December 2015 VA examination reports are similar to these measurements.  Based on the adjusted range of motion measurements due functional loss, the Veteran's left shoulder disability resulted in motion limited to at or below shoulder level but above 25 degrees from the side.  Such limitation of motion corresponds to a 20 percent rating under DC 5201.  Resolving all reasonable doubt in the Veteran's favor, a 20 percent rating, but no higher, is assigned for the entire appeal period.  

A higher, 30 percent rating is not warranted because at no point during the appeal period has the Veteran's left arm been limited in motion to 25 degrees from the side.  Such limitation of motion has not been shown on objective test results even with consideration of 38 C.F.R. §§ 4.40, 4.45 as discussed above.  There is no doubt to be resolved; a higher, 30 percent rating is not warranted.

The Board has considered whether staged ratings are warranted; however, the Veteran's disability has not more nearly approximated a rating in excess of 20 percent at any point during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pursuant to the terms of the JMR, the Board was required to consider the application of 38 C.F.R. § 4.59.  Section 4.59 provides a minimum compensable rating for a joint when there exists painful motion.  The minimum compensable rating for DC 5201 is 20 percent.  The Veteran is being awarded a 20 percent rating pursuant to the schedular criteria.  Section 4.59 does not afford him a higher rating.  The Board does note that the presence of painful motion was considered in the schedular evaluation of this disability via the application of § 4.40 (considering parts which become "painful on use") and § 4.45 (considering joints that experience "pain on movement").  

In summary, the Veteran's left shoulder disability warrants an initial 20 percent rating, but no higher, based on limitation of motion.  There are no additional expressly or reasonably raised issued presented on the record.


ORDER

Resolving all reasonable doubt in the Veteran's favor, an initial rating of 20 percent, but no higher, for residuals of a left supraclavicular injury is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


